

Exhibit 10.23

Alliance HealthCare Services, Inc.
Summary of Compensation Arrangements
For Named Executive Officers




Base Salaries and Target Bonus Percentages. The current annual base salaries and
target annual bonus opportunities (expressed a percentage of base salary) for
the current named executive officers of Alliance HealthCare Services, Inc. (the
“Company”) are as follows:


Named Executive Officer
Title
Current Base Salary
Target Bonus %
Percy C. Tomlinson
President and Chief Executive Officer
$600,000
85%
Howard A. Aihara
Executive Vice President and Chief Financial Officer
$299,580
75%
Richard W. Johns
Executive Vice President, General Counsel and Secretary
$325,000
75%
Richard A. Jones
President, Imaging Division
$310,000
75%



For 2014, under the Company’s Executive Incentive Plan (the “EIP”), the named
executive officers are eligible to receive an annual cash bonus award that will
be determined based on achievement against certain performance measures.




